 In the MatterofGERITYMICHIGAN CORPORATION,EMPLOYERandINTERNATIONALUNION,UNITEDAUTOMOBILE,AIRCRAFT ANDAGRI-CULTURALIMPLEMENTWORKERSOFAMERICA,UAW-CIO,.PETITIONERCase No. 7-RC-41.-Decided July 0, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing,officer of the National Labor Relations Board.The hearing officer's,rulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaningof Section 9 (b) of the Act:*Houston, Reynolds, andGrayIThe motions of the Employer and the Intervenor to dismiss the petition on the groundthat the question of representation was a jurisdictional dispute between two affiliates of aparent union are overruled. It does not appear that there will be an immediate resolutionof the dispute without resort to the administrative processes of the Act.SeeMatter ofPacific Car and Foundry Company,76 N. L. R. B. 32.The Intervenor's motions to dismiss on the grounds of (1) contract bar and (2)GeneralElectric X-Ray Doctrineare overruledWe find (1) that the existing contract is not abar to the petition filed before the operative date of the automatic renewal provisions ofthe contract(Matter of Drewvey's Limited USA, Inc.,74 N L R. B 31) and (2) that theGeneral Electric X-Ray Doctrinedoes not apply to the facts herein.Matter of GeneralElectric X-Ray Corporation,67 N. L. R. B. 997.78 N. L. R. B., No. 16.94 GERITY MICHIGAN CORPORATION95All employees of the Employer's Detroit plant, including gatebreakers and inspectors, floor inspectors, final inspectors, and bar grillinspectors 2 but excluding office, clerical, tool designing, and profes-sional employees, watchmen, guards, checkers, foremen, and all super-visors within the meaning of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertainrepresentatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conductedas early aspossible, but not later than30 days from the date of this Direction, under the directionand super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediatelyprecedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they wereill or on vaca-tion or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election,and also excluding em-ployees on strike who are not entitled to reinstatement,to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America UAW-CIO .32 Contrary to the contentions of the Employer, we find that the four groups of inspec-tors, included in the bargaining unit for the past 7 years, are not supervisors within themeaning of the Act and should be included.Matter of Clayton Mark & Company, 76N. L. R. B.230,Matter of Bryant Heater Co.,77 N. L. R. B. 744.3The Intervenor, International Union of Mine, Mill and Smelter Workers (CIO), Local746, has not complied with Section 9 (f), (g), and (h) of the Act.We shall, therefore,omit its name from the ballot.